PER CURIAM:
This protracted dispute and Board proceedings consequent thereupon come before us in No. 19558 on petitions for review filed by the named locals of the Teamsters Union, and in Nos. 20154 and 20155 on petitions for review filed by the Braswell Motor Freight Lines, Inc., Braswell Freight Lines, Inc., and J. V. Braswell, all herein referred to as Bras-well. The latter would have us set aside the order based on the Board’s decision that Braswell had violated Section 8(a) (5) of the National Labor Relations Act, as amended. The order also contains reinstatement provisions applicable to employees who had gone on strike as a consequence, as the Board found, of the 8 (a) (5) unfair labor practice. The Board cross-petitions for enforcement of the order, other provisions of which need not be related.
The locals support that part of the order which runs against Braswell but would have the court reject the decision of the Board that Braswell did not also engage in the unfair labor practice in additional respects. The locals also petition for modification and enlargement of that part of the Board’s order relating to access of the locals to books and records of Braswell.
The history of the proceedings before the Board demonstrates that the disputed issues are not susceptible of easy or clear solution; but the court, finding no solid basis for disturbing the inferences and conclusions of the Board, will now deny the prayers of the petitions to review and will enforce the order, deeming it in the interest of the parties that the case be decided promptly without the delay incident to the preparation of a full opinion.
Petitions for review are denied, and Order of the Board is enforced.